DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
The article “a” should be inserted before “regulated output voltage” in claim 8, line 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and claim 6 each recite the limitation "the external voltage supply" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recite the limitation "the first memory circuitry" and in line 2 and the limitation “the second memory circuitry” in line 3.  There is insufficient antecedent basis for each limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frulio et al. (CN 101065808, hereinafter “Frulio”).
Regarding claim 1: Frulio discloses a device comprising: 
voltage regulation architecture having a multi-layer structure with multiple layers (Title of the invention and Fig. 3), 
wherein one or more layers of the multiple layers has voltage regulation circuitry (claim 1, said regulating circuit, the regulating circuit must be in one or more layers) configured to manage at least one of process variation and temperature variation (Abstract, correcting program path voltage drop and compensate for changes in temperature) between the multiple layers of the multi-layer structure (the temperature must be from the multiple layers).
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yip (US 2019/0295653).
Regarding claim 9: Yip (Fig. 7) discloses a device comprising: 
a first tier (714) having first circuitry (the transistors connected to SGD0) with a first signal path (a portion of BL0 in 2840) and a second signal path (a portion of BL1 in 2840); and 
a second tier (713) having second circuitry (memory cells connected to WL30) with a third signal path (a portion of BL0 in 2530) and a fourth signal path (a portion of BL1 in 2530), 
 wherein the first signal path is coupled to the third signal path so as to provide a first continuous signal path (a portion of BL0 between 714 and 713) between the first tier and the second tier, and 
wherein the second signal path is coupled to the fourth signal path so as to provide a second continuous signal path (a portion of BL1 between 714 and 713) between the first tier and the second tier such that the second continuous signal path replicates the first continuous signal path.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 2-4, 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein: the multi-layer structure refers to a three-dimensional (3D) stacked die with per layer voltage regulation to manage process variation between the multiple layers of the multi-layer structure.” in combination with the other limitations thereof as is recited in the claim.
Regarding claim 3: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein: the voltage regulation circuitry is configured to manage temperature variation between the multiple layers of the multi-layer structure, and the voltage regulation circuitry of the one or more layers offset voltage regulator outputs for the one or more layers so as to balance process variation and skew due to temperature differences between the multiple layers.” in combination with the other limitations thereof as is recited in the claim.
Regarding claim 4: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein: the voltage regulation circuitry of the one or more layers include one or more voltage regulators that are interconnected by way of conductive lines, and the one or more voltage regulators of the one or more layers are configured to provide per layer voltage regulation to manage variation between the multiple layers of the multi-layer structure.” in combination with the other limitations thereof as is recited in the claim. Claims 7 and 8 depend on claim 4. 
Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the device provides a multi-tiered memory architecture that refers to a three-dimensional (3D) stacked die with per-tier voltage regulation to manage process variation between the multiple tiers of the multi-tiered memory architecture.” in combination with the other limitations thereof as is recited in the claim. 
Regarding claim 16: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “operating the first voltage regulation circuitry along with the second voltage regulation circuitry so as to balance at least one of process variation and skew due to differences in temperature in the first tier and the second tier by using different voltage offsets (AV) that are applied to an external voltage supply.” in combination with the other limitations thereof as is recited in the claim. Claims 17-20 depend on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUAN HOANG/Primary Examiner, Art Unit 2827